Case 2:14-cv-07509-SJF-ARL Document 80 Filed 07/02/20 Page 1 of 8 PageID #: 2082



  UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 DANIELLE LENZI,

                                    Plaintiff,                    ORDER
                                                                  CV 14-7509 (SJF)(ARL)
                  -against-

 SYSTEMAX, INC., et al.,

                                     Defendants.
 -------------------------------------------------------------X
 LINDSAY, Magistrate Judge:

         Before the Court is Plaintiff’s motion to reopen discovery for the limited purposes of

 (i) permitting Plaintiff to depose Alan A. Nadel, the expert designated by Defendants, and (ii)

 permitting Plaintiff to designate a rebuttal expert and serve a rebuttal report. ECF No. 77.

 Defendants oppose the Plaintiff’s motion in part. ECF No. 79. Defendants do not oppose

 conducting the deposition of Alan A. Nadel, but do oppose reopening discovery to permit

 Plaintiff to designate a rebuttal expert. For the reasons that follow, Plaintiff’s motion to reopen

 discovery for the limited purpose of designating a rebuttal expert is granted.

         Plaintiff filed this action alleging federal Equal Pay Act and state equal pay violations on

 September 24, 2014. On May 29, 2015, pursuant to Rule 12(b)(6) of the Federal Rules of

 Civil Procedure, Defendants moved to dismiss Plaintiff’s Complaint. While Defendants’ motion

 was pending Plaintiff filed her Second Amended Complaint (“SAC”) which Defendants moved

 to strike. ECF Nos. 25, 26. Shortly thereafter, Plaintiff also filed a separate action, Case No. 15-

 cv-5596, which included identical Title VII and pregnancy discrimination claims, but did not

 include her Equal Pay Act claims which Plaintiff sought motion to consolidate with this action.

 ECF No. 27. In an October 26, 2015 decision, Judge Feuerstein denied Defendants’ Rule
Case 2:14-cv-07509-SJF-ARL Document 80 Filed 07/02/20 Page 2 of 8 PageID #: 2083



 12(b)(6) motion and motion to strike the SAC, and granted Plaintiff’s consolidation motion.

 ECF No. 30.

        Discovery in this matter closed on December 15, 2016. ECF No. 51. This matter was

 scheduled to begin jury selection on February 6, 2017, however, the parties jointly requested an

 adjournment of the trial date due to Plaintiff’s medical condition and Defendants’ desire to move

 for summary judgment. On March 10, 2017, Defendants moved for summary judgment seeking

 a dismissal of Plaintiff’s claims. ECF No. 59. By agreement of the parties, the deposition of

 Defendants’ expert was postponed until a ruling on Defendants’ motion for summary judgment.

 See Declaration of Matthew L. Berman, former counsel for Plaintiff, dated June 1, 2020. Judge

 Feuerstein granted Defendants’ motion for summary judgment on March 9, 2019. ECF No. 65.

 Plaintiff appealed the dismissal to the Second Circuit and the dismissal was reversed, in part, in

 January 2020. ECF No. 70.

        Plaintiff’s letter motion seeks the scheduling of the deposition of Defendants’ expert as

 well as the reopening of discovery for the limited purpose of designating a rebuttal expert.

 Defendants agree to the deposition but oppose reopening discovery for purposes of the

 designation of Plaintiff’s rebuttal expert. “A party seeking to reopen discovery bears the burden

 of establishing good cause and discovery should not be extended when there was ample

 opportunity to pursue the evidence during discovery.” Spencer v. International Shoppes, Inc.,

 No. CV 06-2637 (AKT), 2011 U.S. Dist. LEXIS 91281, 2011 WL 3625582, at *1 (E.D.N.Y.

 Aug. 16, 2011). In considering a request to reopen discovery, courts examine “1) whether trial is

 imminent, 2) whether the request is opposed, 3) whether the non-moving party would be

 prejudiced, 4) whether the moving party was diligent in obtaining discovery within the

 guidelines established by the court, 5) the foreseeability of the need for additional discovery in



                                                      2
Case 2:14-cv-07509-SJF-ARL Document 80 Filed 07/02/20 Page 3 of 8 PageID #: 2084



 light of the time allowed for discovery by the district court, and 6) the likelihood that the

 discovery will lead to relevant evidence.” Id. In this case, the deadline for completing discovery

 expired in December 2016.

        The Court concludes that under the factors described above Plaintiff has established good

 cause to reopen discovery. First, the trial of this matter is scheduled for May 2021 allowing

 ample time for the completion of limited expert discovery. Next, Defendants oppose Plaintiff’s

 motion, asserting that Plaintiff “did not diligently attempt to obtain the discovery she now seeks

 while discovery was available and its need foreseeable; and (2) there was ample time to obtain

 that discovery.” Def. Opp. at 1. Plaintiff argues that Defendants’ opposition “is nothing more

 than gamesmanship that should not be condoned by the Court” because the “timing of

 Defendants’ original disclosure was designed to make it impossible to depose Mr. Nadel and

 serve a rebuttal report before the previous cutoff date.” Pl. Mot. at 3. Thus, Defendants’

 opposition is focused on the fourth element of the test enumerated above – Plaintiff’s diligence.

        Plaintiff here seeks to reopen discovery for purposes of designating a rebuttal expert.

 Pursuant to Rule 26(a)(1)(A), a party, without awaiting a discovery request, must provide "the

 name and, if known, the address and telephone number of each individual likely to have

 discoverable information . . . that the disclosing party may use to support its claims and

 defenses.” Fed. R. Civ. P. 26(a)(1)(A). In addition to these Initial Disclosures, a party must

 disclose to the identity of any expert witness it may use at trial to present evidence under Federal

 Rule of Evidence 702, 703, or 705. Fed. R. Civ. P. 26(a)(2)(A). A party's expert disclosure must

 be accompanied by a written report prepared by the expert witness which contains, inter alia, “a

 complete statement of all opinions the witness will express and the basis and reasons for them.”

 Fed. R. Civ. P. 26(a)(2)(B)(i).



                                                       3
Case 2:14-cv-07509-SJF-ARL Document 80 Filed 07/02/20 Page 4 of 8 PageID #: 2085



        Plaintiff here failed to properly designate a rebuttal expert within the time permitted.

 Plaintiff did not make any expert disclosures throughout the discovery period which closed on

 December 15, 2016. Rather, the first time Plaintiff sought to designate a rebuttal expert was in a

 letter addressed to Judge Feuerstein on June 2, 2020. However, “even if a party fails to adhere

 strictly to the disclosure requirements of Rule 26, imposing the sanction of precluding expert

 testimony is not required.” Harkabi v. SanDisk Corp., No. 08-CV-8203, 2012 U.S. Dist. LEXIS

 92674, 2012 WL 2574717, at *4 (S.D.N.Y. June 20, 2012); accord Lutes v. Kawasaki Motors

 Corp., USA, No. 10-CV-1549, 2015 U.S. Dist. LEXIS 37532, 2015 WL 1395898, at *2 (D.

 Conn. Mar. 25, 2015). Exclusion of expert testimony is “a drastic remedy” and courts have

 recognized that “‘precluding testimony of an expert, even when there has not been strict

 compliance with Rule 26, may at times tend to frustrate the Federal Rules' overarching objective

 of doing substantial justice to litigants.’” Sci. Components Corp. v. Sirenza Microdevices, Inc.,

 No. 03-CV-1851, 2008 U.S. Dist. LEXIS 92703, 2008 WL 4911440, at *4 (E.D.N.Y. Nov. 13,

 2008) (quoting Wechsler v. Hunt Health Sys., Ltd., 381 F. Supp. 2d 135, 155 (S.D.N.Y. 2003))

 (alteration omitted); see also Lab Crafters, Inc. v. Flow Safe, Inc., No. 03-CV-4025, 2007 U.S.

 Dist. LEXIS 99079, 2007 WL 7034303, at *2 (E.D.N.Y. Oct. 26, 2007) (“Courts must be

 mindful since ‘exclusion of expert testimony is a drastic remedy.’”) (quoting RMED Int'l, Inc. v.

 Sloan's Supermarkets, Inc., No. 94-CV-5587, 2002 U.S. Dist. LEXIS 23829, 2002 WL

 31780188, at *3 (S.D.N.Y. Dec. 11, 2002)) (internal alteration and quotation marks omitted).

 Thus, the exclusion of expert testimony “should only be applied in those rare cases where a

 party's conduct represents flagrant bad faith and callous disregard of the Federal Rules of Civil

 Procedure.” Giordano v. PGT Indus., Inc., No. 04-CV-9246, 2007 U.S. Dist. LEXIS 88016,




                                                      4
Case 2:14-cv-07509-SJF-ARL Document 80 Filed 07/02/20 Page 5 of 8 PageID #: 2086



 2007 WL 4233002, at *4 n.2 (S.D.N.Y. Nov. 30, 2007) (quoting Hinton v. Patnaude, 162 F.R.D.

 435, 439 (N.D.N.Y. 1995)) (quotation marks omitted).

        Additionally, although Plaintiff failed to designate a rebuttal expert prior to the close of

 discovery Defendants did not submit their expert report until October 25, 2016, ten days before

 the close of discovery. Soon thereafter the parties agreed to delay the deposition of Defendants’

 expert until after resolution of the pending motion for summary judgment in an effort to reduce

 costs in the event the motion was granted. The motion to reopen discovery to designate the

 rebuttal expert was made in conjunction with the motion to schedule the deposition, thus

 tempering any prejudice from delay claimed by Defendants.

        Defendants rely heavily upon Moroughan v. Cty. of Suffolk, 320 F. Supp. 3d 511

 (E.D.N.Y. 2018) in opposition to Plaintiff’s motion to reopen discovery. This reliance is

 misplaced, not only did the court in Moroughan grant the motion to reopen discovery, that action

 did not involve a motion to reopen discovery solely to allow expert testimony, which is critical

 because, as described above, the sanction of precluding expert testimony is a drastic remedy.

 Because of the procedural posture of this action, the Court cannot label Plaintiff’s conduct a

 “callous disregard of the Federal Rules of Civil Procedure” nor has Defendants argued that

 Plaintiff’s conduct constitutes flagrant bad faith. Therefore, the testimony of Plaintiff’s rebuttal

 expert shall not be excluded.

        Third, Plaintiff argues that “Defendants will suffer little or no prejudice as a result of re-

 opening discovery for this limited purpose because Defendants previously agreed to continue

 expert discovery after resolution of the summary judgment motion.” Pl. Mot. at 2. Defendants,

 on the other hand, argue that “[t]o permit Plaintiff’s newly hired counsel to explore new

 strategies at this late hour will financially prejudice Defendants. Among other things, if



                                                       5
Case 2:14-cv-07509-SJF-ARL Document 80 Filed 07/02/20 Page 6 of 8 PageID #: 2087



 Plaintiff’s motion is granted, Defendants will incur additional costs to depose Plaintiff’s expert

 and prepare counter evidence to rebut her rebuttal.” Def. Opp. at 2. The Court agrees that

 allowing Plaintiff to disclose a rebuttal expert will cause some prejudice to Defendants.

 “However, courts in the Second Circuit addressing this issue ‘have stated that any prejudice to

 the opposing party can be alleviated by allowing them to depose the expert prior to trial.’”

 Associated Elec. Gas Ins. Servs. v. Babcock & Wilcox Power Generation Grp., Inc., No. 11-CV-

 715, 2013 U.S. Dist. LEXIS 152775, 2013 WL 5771166, at *6 (D. Conn. Oct. 24, 2013) (citing,

 e.g., Lab Crafters, 2007 U.S. Dist. LEXIS 99079, 2007 WL 7034303, at *8); see Mahoney v.

 Keyspan Corp., No. 04-CV-0554, 2007 U.S. Dist. LEXIS 41214, 2007 WL 1651853, at *2

 (E.D.N.Y. June 6, 2007) (holding that "there is minimal prejudice to plaintiff since there is

 sufficient time to allow plaintiff to depose Dr. Zaumeyer and submit a rebuttal report if plaintiff

 wishes").

        Moreover, because a trial date is not until May 2021, Defendants will have sufficient time

 to depose the rebuttal expert and to hire their own rebuttal expert(s) should they wish to do so.

 Giordano, 2007 U.S. Dist. LEXIS 88016, 2007 WL 4233002, at *4, n.2; see Mahoney, 2007 U.S.

 Dist. LEXIS 41214 (“Although defendant's disclosure of its expert report was well past the

 discovery deadline here, there is ample time before trial to cure any prejudice plaintiff would

 otherwise suffer”).

        Defendants also argue that the additional cost will prejudice Defendants. “While it is true

 that the additional discovery may increase costs, the likely additional costs associated with one

 additional expert issue in light of the total expenses incurred to date in this case are not

 disproportionate to the needs of the case.” Rubik's Brand Ltd. v. Flambeau, Inc., 329 F.R.D. 55,

 60 (S.D.N.Y. 2019). Moreover, the prejudice to Defendants’ resulting from increased costs



                                                       6
Case 2:14-cv-07509-SJF-ARL Document 80 Filed 07/02/20 Page 7 of 8 PageID #: 2088



 associated with the designation of a rebuttal expert can be overcome by requiring Plaintiff to

 bear the costs associated with the deposition of Plaintiff’s rebuttal expert. See Pagliaro v.

 Stevens Transp., Inc., No. 10-CV-268, 2011 U.S. Dist. LEXIS 73282, 2011 WL 2671567, at *1

 (S.D.N.Y. July 6, 2011) (“Courts in this Circuit faced with situations where a party has clearly

 erred in relation to their expert report but would be highly prejudiced by the exclusion of that

 expert's testimony have held that the appropriate solution is to allow the responsible party to cure

 the error, but to require that party to bear any additional costs incurred by their opponent as a

 result.”).

         The final factor to be considered is whether the requested discovery is likely to lead to

 relevant evidence. Defendant argues that “[s]ince the expert is already bound by the contents of

 the report, evidence beyond what is contained in the report is irrelevant.” Def. Opp. at 3.

 Plaintiff argues, on the other hand, that the rebuttal expert “will provide to the Court a more

 complete picture of damages in this action.” Pl. Mot. at 3.

         Federal Rule of Civil Procedure 26 governs rebuttal experts and allows expert testimony

 “intended solely to contradict or rebut evidence on the same subject matter identified by another

 party.” Fed. R. Civ. P. 26(a)(2)(D)(ii). “Rebuttal evidence is properly admissible when it will

 explain, repel, counteract or disprove the evidence of the adverse party.” Scott v. Chipotle

 Mexican Grill, Inc., 315 F.R.D. 33, 44 (S.D.N.Y. 2016) (quotation marks omitted). As such, the

 Court finds that reopening discovery to permit Plaintiff to designate a rebuttal expert is likely to

 lead to evidence relevant to the damages in this action.

         Having considered the relevant factors, the Court finds that discovery should be reopened

 for a limited purpose. Although Plaintiff was not diligent in designating a rebuttal expert the

 trial date of May 2021 allows sufficient time to complete the discovery and “the only possible



                                                       7
Case 2:14-cv-07509-SJF-ARL Document 80 Filed 07/02/20 Page 8 of 8 PageID #: 2089



 prejudice to [Defendants] would be the cost and delay required to depose an . . . expert witness.”

 Sci. Components Corp., 2008 U.S. Dist. LEXIS 92703, 2008 WL 4911440, at *5. “[S]uch

 prejudice [does] not outweigh the other factors,” including the likelihood the proposed discovery

 would lead to relevant evidence. Id.

        In short, while the Court does not condone Plaintiff’s delay in designating a rebuttal

 expert, the circumstances of this case do not warrant the “drastic remedy” of preclusion. See,

 e.g., Sci. Components Corp., 2008 U.S. Dist. LEXIS 92703, 2008 WL 4911440, at *4; see

 generally Valentin v. Cty. of Suffolk, 342 F. App'x 661, 662 (2d Cir. 2009) (summary order)

 (“The district court recognized that defendants' late disclosure of their expert violated its expert

 discovery deadline. But rather than preclude the testimony, the court opted to impose the lesser

 sanction of requiring defendants to produce their expert for a deposition at Valentin's request.

 The court's decision to impose a less drastic sanction than preclusion was within its discretion.”).

 Here, the Court will allow discovery to be reopened for the limited purpose described above,

 however, as a sanction for Plaintiff’s lack of diligence in pursing this discovery at the appropriate

 time Plaintiff shall bear the cost of the deposition of the rebuttal expert.

        All expert discovery related to Plaintiff’s rebuttal expert shall be completed no later than

 October 1, 2020 and Plaintiff shall bear the cost of the deposition of Plaintiff’s rebuttal expert.


 Dated: Central Islip, New York                         SO ORDERED:
        July 2, 2020
                                                        ______/s/____________________
                                                        ARLENE ROSARIO LINDSAY
                                                        United States Magistrate Judge




                                                        8
